Citation Nr: 1223017	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-37 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from December 1965 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

On the Veteran's VA Form 9, Substantive Appeal, he indicated that he did not want a hearing before a Veterans Law Judge (VLJ) sitting at the RO (commonly called a travel Board hearing).  On the other hand, in an attachment to VA Form 9 he indicated that he did want such a hearing.  However, a November 2009 Informal Conference Report indicates that it was agreed to schedule the Veteran for a VA rating examination in lieu of a hearing before a Decision Review Officer.  The Veteran underwent such a VA rating examination in November 2009.  Accordingly, the Veteran's request for a travel Board hearing is deemed to have been withdrawn.  

The Board remanded this case in March 2011 to obtain any treatment records since November 2009, particularly VA outpatient treatment (VAOPT) records and records of treatment at a Vet Center.  Those records having been obtained, the case has been returned to the Board.  

In March 2012 the Veteran requested an additional 30 days within which to submit to submit evidence and argument in support of his claim.  He submitted an additional letter in April 2012, to which was attached a duplicate copy of an October 2009 Report of Psychological Evaluation from the Southwestern Maine Clinical Associates (a copy of which was already on file).  By letter dated May 9, 2012, he was granted an additional 30 days to submit evidence and argument.  However, no additional argument or evidence has been received since that time. 



FINDINGS OF FACT

The Veteran has had signs and manifestations of PTSD with emotional lability, irritability, sleep disturbance, anxiety, depression, and avoidant behavior but he has not had suicidal or homicidal ideation, obsessional rituals and he has had no impairment of his orientation, speech, insight, judgment or memory; and he also has no thought disorder; delusions; hallucinations; intermittently illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in December 20008, prior to the RO adjudication in January 2009.  He was notified of the evidence needed to substantiate a claim for an increased rating and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  This was done by RO letter in April 2009.  And this was prior to readjudication of the claim in the September 2009 SOC and the SSOCs in December 2009 and March 2012.  

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation in increased rating claims.  The RO has obtained the Veteran's service treatment records (STRs).  His request for a personal hearing is deemed to have been withdrawn.  

The Veteran has been afforded official examinations for rating his service-connected PTSD in December 2008 and November 2009.  See 38 U.S.C.A. § 5103A(a).  

Moreover, pursuant to the March 2011 Board remand, up-dated VAOPT and Vet Center treatment records are on file.  This was in compliance with the March 2011 Board remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998) (substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance).  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

VAOPT records show that in February 2007 the Veteran's Global Assessment of Functioning (GAF) score was 62.  In May 2007 he appeared emotionally stable with a moderate degree of anxiety and depression.  

On VA psychiatric examination in December 2008 the Veteran's medical records and claim file were reviewed.  The Veteran had monthly contact with one of his two sisters and spoke on the phone with his other sister monthly.  He had been married to his third wife for 15 years.  He had a good relationship with all three of his stepsons.  He also had good relationships with his son and his daughter.  He enjoyed hunting, fishing, and golfing.  His preferred couples activities included being at their all-season camp where they could go canoeing and take walks on the beach.  He went to restaurants and had dinner with friends.  He socialized weekly with his friends.  He attended church once every two or three months.  He had a Bachelor of Science degree in Business Administration.  He had retired about five years ago after working 28 1/2 years.  He complained of nightmares, which he reported were more frequent now, having them three or four times weekly.  He would awaken from nightmares drenched in sweat.  Medication helped him to sleep.  

The Veteran reported that he had never undergone psychiatric hospitalization.  He had seen a VA psychologist for one or two sessions several years ago.  He now saw a psychiatrist for psychotropic medications.  About six weeks ago he seen a counselor because of marital problems and that counselor had indicated that he should attend anger management sessions and group therapy sessions when he returned from Florida in three months.  He reported re-experiencing symptoms of avoidance behaviors and increased arousal symptoms.  He indicated that his sleep was now more disturbed than at the time of his last psychiatric rating examination (in 2002) in spite of taking medication.  He reported that he had become more easily emotional and found that he would break down and cry over small things.  He was unable to control his feeling and emotions as his use to be able.  He reported having no patience.  

On mental status examination the Veteran was agreeable and reasonably groomed.  He maintained good eye contact.  He was alert and oriented in all spheres.  His attention and concentration were adequate.  His thoughts were logical, coherent, and well organized.  There was no evidence of impairment of thought or communication.  Receptive and expressive language functions appeared to be intact.  Recent and remote memory appeared to be adequate.  He was able to recall two out of three common objects after a short delay.  He performed serial sevens well.  He was able to attend to and carry out simple directions.  He did not display any gross psychotic symptom, e.g., delusions or hallucinations.  He did not report any suicidal or homicidal thoughts.  He reported no problems with self-care activities, e.g., dressing and bathing.  He participated in routine household chores, e.g., cleaning and laundry.  He and his wife shared the tasks associated with money management.  He made daily decisions and plans.  He had driven himself to the examination.  He was competent to handle his own funds.  

The diagnosis was PTSD based on his re-experiencing symptoms of avoidance behavior and increased arousal behavior.  Overall, the examiner felt that the Veteran's symptoms continued to be at a moderate level.  His GAF score was 52.  His PTSD symptoms continued to have a moderate impact on his social functioning.  If he were to return to work it was likely that there would be a moderate impact on his occupational functioning as well.  

Records from a Vet Center from November 2008 to September 2009 show that the Veteran struggled at times to control his drinking and also reflect that he and his wife underwent counseling.  

An October 2009 Report of Psychological Evaluation from the Southwestern Maine Clinical Associates reflects that he was neatly dressed and cooperative.  His affect was at times labile and he appeared mildly anxious.  He was fully oriented and showed no overt signs of any ongoing psychotic process.  He had taken medication to help him sleep but had stopped taking it on his own and had not noticed any difference.  He had retired after 28 1/2 years of employment.  When his wife was interviewed she reported that alcohol was a major problem for the Veteran.  Psychological testing was consistent with an individual who is tense and depressed, as well as somewhat insecure and prone to guilt and self-doubt.  The testing was also consistent with social intolerance and people who overreact to minor problems and worry excessively making even neutral events problematic.  As a victim of their own self-criticism, there could be a tendency to be rather competitive, uncooperative and critical of others when challenged.  This clinical picture was consistent with a high level of anxiety and depressive symptoms.  It appeared that the Veteran may have relied emotionally on the structure and routine of his job for many years and upon retirement his symptoms may have increased, primarily in the form of the use of alcohol to the point now of a subsequent diagnosis of alcohol dependence and, as a result, his marriage was now in significant jeopardy.  The diagnoses were chronic PTSD; alcohol dependence with physiological dependence; dysthymic disorder; and a personality disorder not otherwise specified (with dependent and obsessive/compulsive traits).  His GAF score was 45, indicative of serious symptoms that seriously impaired social and occupational functioning.  

On VA psychiatric examination in November 2009 the Veteran's medical records and claim file were reviewed.  He continued to be retired and live with his wife.  He reported that his marriage was now pretty good, since he and his wife had attended counseling.  He was also attending weekly anger management classes.  He and his wife were preparing to go to Florida.  He still enjoyed hunting, fishing, and canoeing.  A few weeks ago he and five others had gone to his camp and he reported that it was nice to get away.  He also reported that his sleep had improved since his last psychiatric examination in 2008 because his psychiatrist had prescribed medication that helped him sleep, in addition to which he took Prozac.  He saw a VA psychiatrist once every three months, a VA counselor once every 10 days or so, and attended weekly anger management classes.  

The Veteran reported that he continued to be irritable but was trying to be less so in an effort to improve his marriage.  He continued to report being easily emotional and crying at small things.  He reported having a great deal of stress, particularly the handling his mother's estate.  He denied having suicidal thoughts.  He occasionally drank alcohol.  

On mental status examination the Veteran appeared reasonably groomed and he was cooperative.  He did not display any unusual motor activity.  His receptive and expressive language functions appeared intact.  There was no evidence of impairment of thought or communication.  He was alert and oriented.  His concentration was adequate.  He reported that his recent and past memories were intact.  His reality testing appeared intact, as did his judgment and insight.  He did not display gross psychotic processes, e.g., delusions or hallucinations.  He did not report suicidal or homicidal thoughts.  He presented as interpersonally appropriate.  

The Veteran did not report problems with bathing and dressing.  He could vacuum and use a grill, and periodically he did laundry.  He reported that he could manage money and shop.  He was able to make decisions and plans.  He was competent to manage his own funds.

The Veteran reported symptoms of avoidance behaviors and increased arousal behaviors.  He had decreased sleep problems related to medication.  He also reported improvement in his marriage, related to his efforts and some counseling.  He continued to report being more easily emotional.  Based on his presentation and report, the diagnosis was PTSD.  His GAF score was 52.  It was noted that while the Veteran reported improvement in his marriage and sleep, the GAF score of 52 was given because he continued to report avoidance behaviors and struggled with irritability.  His PTSD symptoms continued to have a moderate impact on his social functioning.  If he returned to work his symptoms could cause reduced reliability and productivity.  He had not described his functioning or symptoms as significantly different than at the time of his last VA rating examination.  

VAOPT records show that in April 2011 the Veteran underwent a period of several days of inpatient alcohol detoxification.  Also in April 2011 it was noted that he and his wife were on a waiting list for marital therapy. 

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

Initially, the Board observes that the Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  Fifty-one (51) to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  Forty-one (41) to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  

PTSD

The Veteran's claim for an increased rating was received in October 2008 and, so, the time period which is relevant for adjudicating this increased rating claim is from October 2007, one year before the claim was filed, until the present.  See generally Hart, 21 Vet. App. 505.  

Here, there has been some fluctuation in the severity of the Veteran's service-connected PTSD.  For example, in February 2007, prior to the time period which is relevant for adjudicating this increased rating claim, the Veteran's GAF score was 62 which is indicative of mild social and occupational impairment.  On VA examination in December 2008 it was 52 which indicates moderate impairment, which is encompassed in the current 50 percent rating.  A private psychological evaluation in October 2009 found that his GAF score was 45 which would indicate serious impairment but, on the other hand, one month later the November 2009 VA psychiatric rating examination revealed a GAF score of 52 which is the same as that at the time of the December 2008 VA psychiatric rating examination.  

While the October 2009 GAF score could suggest at least a temporary flare-up of psychiatric symptoms, the November 2009 VA psychiatric rating examination noted that the Veteran's overall psychiatric disability picture was essentially as it had been at the time of the earlier December 2008 VA psychiatric rating examination.  In this regard, it must also be observed that it appears that much of the Veteran's problems stem from his alcohol dependence.  If fact, this was of such significance that he required several days of inpatient hospitalization for treatment of alcoholism.  

However, the Veteran is not service-connected for alcohol dependence and, as a result, the signs, symptoms, and impairment due to nonservice-connected alcoholism may not be considered for rating purposes.  Specifically, 38 C.F.R. § 4.14 provides that the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  

The Veteran has complained of sleep impairment and impaired impulse control but he has had no impairment of his ability to communicate and his memory is unimpaired.  His affect, hygiene, and orientation are normal.  Further, he has had good social relations and strives to improve his relationship with his wife, and even goes to a camp with friends. 

The evidence did not indicate that the Veteran has had a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; spatial disorientation; neglect of personal appearance and hygiene; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

Thus, while the Veteran's GAF score was 62 at the time of the private psychological evaluation, that score was arrived at by psychological testing and not the result of an in-depth psychiatric mental status examination which, apparently, was not conducted.  In fact, that private psychological testing did not yield a significant number the types of findings used as psychiatric rating criteria.  

Rather, it appears that much of the Veteran's difficulties in life are associated with his alcohol dependence which has even interfered with his marriage, necessitating his seeking marital counseling.  

Accordingly, at no time during the relevant time period has the Veteran met the criteria for a disability rating in excess of 50 percent.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

The service-connected disability is psychiatric in nature.  Comparing the Veteran's current disability levels and his symptoms to the Rating Schedule, the disability rating assigned for each period in question is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Even if this were not the case, the disorder by itself, has not caused marked interference with employment, i.e., beyond that contemplated by his assigned rating, and his disability picture had not rendered impractical the application of the regular schedular standards.  As noted, his recent inpatient hospitalization was for alcohol detoxification, and service-connected is not in effect for alcohol dependence. 

Admittedly, while the Veteran's overall functional impairment due solely to the service-connected PTSD would hamper his work performance in some respects, it is certainly not to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

So, as it stands, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

A disability rating in excess of 50 percent for PTSD is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


